Case 4:21-cr-00009 Document 104-6 Filed on 08/10/21 in TXSD Page 1 of 2

 

Message

From: Evatt Tamine (Switzerland) [etamine@bluewin.ch]

Sent: 1/25/2009 11:37:42 PM

To: ‘James Keefe’ [james.keefe@db.com]

ce: ‘Brian Goodrich’ [brian.goodrich@db.com]; ‘Dana Pecorella’ [dana.pecorella@db.com]; ‘Jennifer Leyton’
[jennifer.leyton@db.com]; ‘Paul Ardire’ [paul.ardire@db.com]; ‘Peter Young’ [peter.young@db.com]

Subject: New Account Information

Attachments: Edge Capital Investments Ltd Certificate of Incorporation.pdf; Tangarra Certificate of Incorporation.pdf; IM
Agreement.pdf

James,
Thanks for the response.

Could you please note that the account should open in the name of EDGE CAPITAL INVESTMENTS
LTD. Edge is the Fund and the manager is Tangarra Consultants Ltd. The details requested are below.

FUND MANAGER

Name: TANGARRA CONSULTANTS LIMITED

Entity type: Corporation. Incorporated in Bermuda in 2003.

Registered Address: Panorama Unit 13, 151 South Road, Paget DV04, Bermuda
Postal Address: Suite 609, 12 Church Street, Hamilton HM11 Bermuda
Name of Controlling

Person: Evatt Tamine

Title: President and Director

In relation to this company, I attach Tangarra’s Certificate of Incorporation

FUND

Name: EDGE CAPITAL INVESTMENTS LTD

Entity type: Corporation. Incorporated in Nevis on 30 December 2008.

Registered Address: Hunkins Waterfront Plaza, P.O. Box 556, Main Street, Charlestown, Nevis, British
West Indies

Postal Address: Suite 228, 12 Church Street, Hamilton HM11 Bermuda

Name of Controlling

Person: Screen Management Limited (corporate director - Peter M. Poole (director of
Screen Management Ltd)

Title: Director

This company is a successor to Edge Investment Fund Ltd, a British Virgin Islands private mutual fund which
was incorporated in 1999. I attach the Certificate of Incorporation for Edge.

As requested, I attach the investment management agreement between Tangarra and Edge.

The term “settler” is actually pretty common in US trust law. It is the person, company or other trust who has
settled (or created) the trust. The term “protector” is something a little more familiar in offshore financial

ET_0001825147
Case 4:21-cr-00009 Document 104-6 Filed on 08/10/21 in TXSD Page 2 of 2

centers. Generally, it is an independent entity which supervises the trustee and ensures that the trustee acts in
accordance with the trust deed.

Please let me know whether you require anything else.

Kind regards

Evatt Tamine

ET_0001825148
